DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 16-22) in the reply filed on 12/27/2021 is acknowledged.
Claims 1-15 are cancelled. Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 16-22 are currently pending and have been examined on the merits.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/27/2020 is in compliance with the
provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered except where lined through.

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 2, line 4 reads “bordlerland”. This misspelling should be corrected to properly read “borderland”.   
Page 5, paragraph 2, line 4 reads “celophane”. This use of the trade name Cellophane is accompanied by sufficient generic terminology, however, this misspelled trade name should be corrected and capitalized to read “Cellophane”. 
Page 6, paragraph 4, line 4 reads “Nitrosomonas europea”. This is a misspelling of “Nitrosomonas europaea”.
Page 6, paragraph 5, line 2 reads “hydratation”. This misspelling should be corrected to properly read “hydration”.
Page 14, paragraph 1, lines 9-10 and 12 read “N-acetyl-D-glukosamin”. This appears to be a misspelling of the compound N-acetyl-D-glucosamine.
Page 17, paragraph 1, line 7 reads “www.aobiome-com”. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: 
Line 12 reads “exctracts”. This is a misspelling of the word “extracts”.
Line 16 reads “extarcts”. This is a misspelling of the word “extracts”.
Line 22 reads “famesol”. This is a misspelling of the organic compound “farnesol”.
Claim 17 is objected to because of the following informality:
Line 5 reads “Nitrosomonas europea”. This is a misspelling of the microorganism “Nitrosomonas europaea”.
Claim 18 is objected to
Line 3 reads “1.13-2-26 mU of laminarinase”. The hyphen between “2” and “26 should be replaced with a decimal to properly read “2.26”. For the purpose of compact prosecution, this claim has been examined as if it read “1.13-2.26 mU of laminarinase”.
Claim 20 is objected to because of the following informality: 
Line 3 reads “Nitrosomonas europea”. This microorganism name should be italicized and is a misspelling of the microorganism “Nitrosomonas europaea”.
Line 4 reads “low-molecular substances”. This term should be amended to properly read “low-molecular weight substances” as is recited in the specification (page 17, paragraph 1, lines 11-12).
Claim 22 is objected to because of the following informality:
Line 6 reads “cetylalcohol”. A space should be placed between the two words to properly read “cetyl alcohol”. 
 Appropriate correction is required.

Claim Suggestions
With respect to claim 16, the instant claim reads “the first stage composition”, “the second stage composition”, “the third stage composition”, and “the fourth stage composition” on lines 3, 10, 15, and 19, respectively. It would be understood by persons having ordinary skill in the art that these compositions are the “four different compositions” within the combined, multistage microbial cosmetic preparation. However, to enhance readability, the claim should be amended to properly introduce these terms (ex. “A combined, multistage microbial cosmetic preparation comprising a first stage composition, a second stage composition, a third stage composition, and a fourth stage composition for sequential application onto the skin, wherein…”).
Claim Interpretation
	With respect to claim 16, the instant claim is drawn to a multistage microbial cosmetic preparation comprising “four different compositions”. For the purpose of assessing novelty and obviousness, each composition will be considered separately before a determination is made as to the obviousness of a combined formulation into a multistage preparation. It is noted that the claim recites “sequential application” on line 2. The instant claim is drawn to a composition and not a method of sequential application, therefore compositions which anticipate or make obvious the instantly claimed composition will be applied under 35 U.S.C. 102 and 103 regardless of whether they are sequentially applied. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 20, the instant claim recites “the substance mixture” in lines 2-3. This term lacks antecedent basis. Additionally, the claim recites that “the substance mixture” is from Nitrosomonas europaea. This recitation causes confusion because there are two recitations of Nitrosomonas, one in the first stage and one in the third stage composition. If the term “the substance mixture” is referring to a cell-free extract or lysate from Nitrosomonas europaea, the claim should be amended to reflect this. There is no example of “a substance mixture” from Nitrosomonas europaea in the specification. 
 If the term “low-molecular substance” is referring to the weight of a substance, the term should be amended to read “low-molecular weight substance”. If applicant intended this term to read “low-molecular weight substance”, it is unclear what molecular weight applicant regards as “low” within this claim. As there is no example of a “low-molecular weight substance” provided in the specification, a person having ordinary skill in the art would not be capable of determining the metes and bounds of the invention. 
Given the lack of clarity on the metes and bounds of the composition of claim 20, the instant claim has not been examined for compliance with 35 U.S.C 102 or 103 for prior art purposes.
Regarding claim 21, the instant claim recites “the oil component” in line 4. This term lacks antecedent basis as there is no prior reference to an oil component in the instant or the claim from which it depends. It is unclear if “the oil component” is referring to one of the oils recited in the fourth stage composition or is a component of the “pharmaceutical composition” directly preceding this term. 
Regarding claim 22, the instant claim recites “the solvent”, “the oil components”, “the buffering components”, “the skin conditioning agents”, “the conservants”, “the coloring agent”, “the emulsifiers”, “the viscosity regulators”, and “the perfume component”. These terms lack antecedent basis as there is no prior reference to any of these terms in the instant claim or the claim from which it depends. For the purpose of compact prosecution, compositions which comprise the recited chemical elements of the instant claim will be assessed to determine novelty and nonobviousness. Applicant can correct this lack of antecedence by amending “the” to “a” or “an” (ex. water as a solvent, olive oil as an oil component…) or removing the purpose of each recited element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes et al. (WO 2012/118535 A1) in view of Lanzalaco et al. (WO 2013/122931 A2), Whitlock et al. (WO 2018/231994 A1), and Breton et al. (US 2009/0232785 A1). 
Regarding claim 16, the instant claim is drawn to a combined multistage microbial cosmetic preparation comprising four different compositions for sequential application onto skin.
With respect to the first stage composition, the first stage composition comprises active substances wherein the active substances are cell-free extracts or lysates prepared from any commensal skin microorganisms selected from the bacteria of the genera Staphylococcus, Streptococcus, Corynebacterium, Propionibacterium and Proteobacterium and any of the environmental microorganisms selected from the genera Trichoderma, Pythium, Nitrosomonas and Mycobacterium. 
Berkes teaches anti-biofilm compositions, including skin medicaments, which are to be applied to an area affected by pathogenic biofilms to inhibit formation of pathogenic biofilms or reduce existing pathogenic films (page 11, lines 19-29; page 20, lines 11-20).
Berkes teaches a composition comprising probiotic microorganisms, extracts of probiotic microorganisms, chemical substituents, and metabolites of probiotic microorganisms (i.e. cell-free extracts or lysates)(page 21, lines 11-13). Berkes renders obvious the claimed first stage composition by teaching that the probiotic microorganism can be Staphylococcus, Streptococcus, or Propionibacterium (page 21, lines 14-17). 
Berkes does not teach the second, third, and fourth stage compositions. 
With respect to the second stage composition, the second stage composition comprises active substances wherein the active substances are cell-free extracts or lysates from any commensal skin microorganisms selected from bacteria of the genera Staphylococcus, Streptococcus, Corynebacterium, Propionibacterium and Proteobacterium.
et al. (hereinafter Lanzalaco) teaches methods for improving the condition and/or appearance of skin (page 3, lines 10-11) and the topical cosmetic compositions used in this method may include a probiotic or probiotic-derived substance such as a lysate that provides a skin care benefit (page 27, lines 18-19). 
Lanzalaco renders obvious the claimed second stage composition by teaching that the lysate of the topical cosmetic composition can be commensal microorganisms including Streptococcus and Staphylococcus (page 27, lines 18-27).
With respect to the third stage composition, the third stage composition comprises active substances wherein the active substances are cell-free extracts or lysates prepared from environmental bacteria selected from the genera Nitrosomonas and Mycobacterium. 
Whitlock et al. (hereinafter Whitlock) teaches compositions and methods for preventing biofilm formation on surfaces, including skin (abstract; page 2, last paragraph spanning into page 3). Specifically, Whitlock teaches compositions comprising ammonia oxidizing bacteria (AOBs) such as Nitrosomonas (page 7, paragraph 1, lines 5-7). Whitlock teaches AOBs generate nitric oxide from ammonia (page 9, paragraph 2, lines 3-4). Whitlock teaches AOBs can be administered to challenge biofilms because of their production of nitric oxide, a small molecule known to induce dispersal of harmful biofilms (page 42, paragraph 5, lines 7-9).
With respect to the fourth stage composition, the fourth stage composition comprises active substances wherein the active substance is at least one compound selected from xylitol, farnesol, L-arginine, safflower oil, evening primrose oil, hemp oil, rapeseed oil, wheat germ oil, lactate, glycine, fructose, niacinamide, inositol, magnesium aspartate, zinc gluconate, and copper gluconate. 
Breton et al. (hereinafter Breton) teaches cosmetic and dermatological topical compositions for the prevention and treatment of sensitive and dry skin (abstract).  Specifically, Breton’s topical 
Breton renders obvious the claimed fourth stage composition by teaching that the topical composition of their invention comprises evening primrose oil or hemp oil ([0093]). Furthermore, Breton teaches that unsaturated fatty acids used in the cosmetic composition are sourced from safflower oils ([0094)].
	With respect to the combined, multistage microbial cosmetic preparation, as discussed above, each stage of the multistage composition is obvious over the prior art. The analysis is now as to whether it would have been obvious to combine the prior art references to arrive at the claimed invention. 
	It would have been obvious to persons having ordinary skill in the art at the time of filing to have combined the cosmetic compositions taught by Berkes, Lanzalaco, Whitlock, and Breton such that each composition is present in a combined, multistage microbial cosmetic preparation. This obviousness is based on each element being taught as skin medicaments useful in treating a variety of skin conditions. 
The cosmetic composition of Berkes directly addresses a need for non-invasive anti-biofilm treatments (page 11, lines 20-23). The cosmetic composition of Lanzalaco addresses a need to improve the health and/or appearance of human skin (page 3, lines 5-7). The cosmetic composition of Whitlock provides a benefit in reduction in inflammation and inhibition of microbial growth. (page 39, lines 4-7). The cosmetic composition of Breton can treat or prevent sensitive skin disorders ([0014]). 
One would be motivated to combine these compositions into a multistage microbial cosmetic preparation as it would be useful to have an easily accessible preparation of multiple cosmetic compositions capable of treating the variety of skin conditions discussed above.
	Thus, the instantly claimed multistage composition is considered obvious over Berkes in view of Lanzalaco, Whitlock, and Breton.	
Regarding claim 21, Berkes in view of Lanzalaco, Whitlock, and Breton makes obvious claim 16, as discussed above. The instant claim further limits the cosmetic preparation such that each stage is formulated into a skin emulsion, cream, ointment, gel, foam, skin lotion or any cosmetic or pharmaceutical composition. 
With respect to the first stage, as discussed above, Berkes teaches compositions which make obvious the first stage composition. Berkes teaches the composition can be a pharmaceutical composition, lotion (i.e. a skin lotion), gel, ointment, emulsion (i.e. a skin emulsion), cream, and the like (page 24, lines 29-31). 
With respect to the second stage, as discussed above, Lanzalaco teaches a cosmetic composition which makes obvious the second stage composition. Lanzalaco teaches that the cosmetic composition can be an emulsion (i.e. skin emulsion), cream, ointment, gel, foam, lotion (i.e. skin lotion) and the like (page 25, lines 23-25).
With respect to the third stage, as discussed above, Whitlock teaches compositions which make obvious the third stage composition. Whitlock teaches the compositions may be in the form of emulsion (i.e. skin emulsion), cream, ointment, gel, or foam (page 25, paragraph 4, lines, 1-6). 
	With respect to the fourth stage, as discussed above, Breton teaches compositions which make obvious the fourth stage composition. Breton teaches the compositions can be emulsions, creams, gels, foams, or lotions ([0108]-[0110]).
 
Claims 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes et al. (WO 2012/118535 A1) in view of Lanzalaco et al. (WO 2013/122931 A2), Whitlock et al. (WO 2018/231994 A1), and Breton et al. (US 2009/0232785 A1), further in view of Iwase et al. (Nature, Vol. 465, 2010, pages 346-349; IDS reference) and Elad et al. (Physiological Plant Pathology, Vol. 27, 1985, pages 131-148; IDS reference).

Regarding claims 17 and 18, Berkes in view of Lanzalaco, Whitlock, and Breton makes obvious claim 16 as discussed above. The instant claims further limit the cell-free extracts or lysates of commensal skin bacteria wherein they are prepared from Staphylococcus epidermidis and the extracts or lysates prepared from the environmental microorganisms are prepared from the oomycete Pythium nunn and/or Nitrosomonas europaea (claim 17) and wherein the first stage composition contains 0.47-0.94 mU of proteinases, 1.13-2-26 mU of laminarinases, 0.53-1.06 mU of cellulases and 0.93-1.86 mU chitinases per 3 ml application dose (claim 18).
With respect to cell-free extracts or lysates of commensal skin bacteria prepared from Staphylococcus epidermidis and the first stage composition containing proteinases, as discussed above, Berkes renders obvious the claimed first stage composition by teaching cell-free extracts or lysates from Staphylococcus and Lanzalaco renders obvious the claimed second stage composition by teaching a lysate derived from commensal microorganism Staphylococcus as a topical cosmetic composition.
Neither Berkes, Lanzalaco, Whitlock, nor Breton teach cell-free extracts or lysates of Staphylococcus epidermidis or compositions containing proteinases. 
Iwase et al. (hereinafter Iwase) teaches serine protease Esp (Esp proteinase) from Staphylococcus epidermidis (abstract)(i.e. a cell-free extract of Staphylococcus epidermidis). The instant specification teaches active substances comprise proteinases (specification, page 6, paragraph 1, lines 6-7) and the active compounds for the second stage comprise Esp proteinase (specification, page 6, paragraph 3, lines 4-6). Applicant therefore regards Esp proteinase to be an acceptable cell-free extract or lysate. Thus, Iwase teaches cell-free extracts of commensal skin bacteria prepared from Staphylococcus epidermidis (claim 17) and a proteinase (claim 18).
With respect to cell-free extracts or lysates of environmental microorganisms prepared from the oomycete Pythium nunn and the first stage composition containing laminarinases, cellulases, and chitinases, Berkes teaches a composition comprising extracts of microorganisms, and metabolites of microorganisms (i.e. cell-free extracts or lysates)(page 20, lines 25-29), as discussed above.
Neither Berkes, Lanzalaco, Whitlock, Breton, nor Iwase teach cell-free extracts or lysates of the oomycete Pythium nunn or laminarinases, cellulases, or chitinases.
Elad et al. (hereinafter Elad) teaches cell-free extracts from the oomycete Pythium nunn (i.e. a microorganism) which have shown enzymatic dissolution of cell walls (abstract). Elad teaches Pythium nunn extracts containing β-1,3,-glucanase (also known as laminarinase), cellulase, and chitinase (page 133, paragraphs 2, 4-7). Elad teaches that cell walls contain chitin and β-glucans (page 132, paragraph 2, lines 2-5). Elad further teaches that production of lytic enzymes which degrade cell walls of pathogenic fungi may be an important factor in biological control (page 132, paragraph 3, lines 3-5). Laminarinase and cellulase hydrolyze β-glucan and chitinase hydrolyzes chitin (page 132, paragraph 3, lines 5-7). Therefore, Elad teaches extracts or lysates prepared from the environmental oomycete Pythium nunn (claim 17) and laminarinases, cellulases, and chitinases (claim 18).
It would have been obvious to persons having ordinary skill in the art at the time of filing to have modified the first and second stage compositions to arrive at the present compositions comprising the cell-free extracts or lysates of Staphylococcus epidermidis and/or cell-free extracts or lysates of the oomycete Pythium nunn (claim 17) or wherein the first stage composition comprises the specific extracts, proteinase, laminarinase, cellulase, and chitinase derived from these microorganisms (claim 18). 
Whereas Berkes and Lanzalaco teach cell-free extracts or lysates from the genus Staphylococcus and Iwase teaches cell-free extracts of Staphylococcus epidermidis. A person of ordinary skill in the art would be prompted to select this species from the genus disclosed by Berkes and Lanzalaco for Staphylococcus epidermidis) is an effective proteinase for inhibiting biofilm formation, destroys pre-existing Staphylococcus aureus biofilms and increases the susceptibility of Staphylococcus aureus to immune system components (abstract). Whereas Berkes teaches a composition comprising extracts of microorganisms, and metabolites of microorganisms (i.e. cell-free extracts or lysates)(page 20, lines 25-29), it would have been obvious to persons having ordinary skill in the art at the time of filing to have further modified the composition taught by Berkes to select the species Pythium nunn as Elad teaches the extracts from this microorganism are capable of lysing cell walls of pathogenic fungi which may be important for biological control. 
There exists motivation to make this modification as Berkes teaches compositions which can prevent, inhibit, and/or disrupt the deposition, adhesion, and/or anchoring of pathogenic microorganisms to biological surfaces (page 20, lines 14-17) and in a preferred embodiment the pathogenic microorganism is Candia or Aspergillus (phylum Ascomycete)(page 20, lines 19-22). Iwase teaches a cell-free extract which is effective in inhibiting biofilm formation and destroys pre-existing biofilms and Elad teaches that Ascomycetes contain chitin and β-glucan (page 132, paragraph 2, lines 2-4). Therefore, general extracts of the species (claim 17) or specific extracts of the species (claim 18) taught by Iwase and Elad would be particularly useful for inhibiting the pathogenic microorganisms taught by Berkes.
With respect to a composition comprising a combination of the elements of claim 18, as discussed above, a cosmetic composition comprising proteinases, laminarinase, cellulases or chitinases is obvious over the prior art. Combining each of these elements into a composition (the first stage composition) comprising proteinases, laminarinase, cellulases, and chitinases would be similarly obvious as each element is taught to have an effect on biological control of skin pathogens.
With respect to the dosing of claim 18, the instant claim recites 0.47-0.94 mU of proteinase, 1.13-2.26 mU of laminarinases, 0.53-1.06 mU of cellulases and 0.93-1.86 mU of chitinases per 3 ml application dose. As discussed above, each element of the first stage composition is made obvious by modified Berkes. Therefore, creating a composition comprising any amount of the active substance would be similarly obvious and to do so would merely be a result of routine optimization. There exists motivation to optimize these amounts as each element has been independently taught to be useful in preventing biofilms or inhibiting pathogens. Therefore, determining dosing parameters which allow these elements to exert the characteristics described in the art would be useful in developing a therapeutic compound using these elements. There is a reasonable expectation of success as the instant claim only requires that the elements possess a certain characteristic (able to dissolve biofilms formed by skin pathogens and suppress the viability of the pathogenic microorganisms released from the biofilms), not that they achieve this particular goal to a specific extent. 

Claims 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes et al. (WO 2012/118535 A1) in view of Lanzalaco et al. (WO 2013/122931 A2), Whitlock et al. (WO 2018/231994 A1), and Breton et al. (US 2009/0232785 A1), further in view of Lai et al. (Nature Medicine, Vol. 15, Iss. 12, 2009, pages 1377-1383; IDS reference), Nakatsuji et al. (US 2018/0289751 A1; IDS reference), Cogen et al. (PLoS one, Vol. 5, Iss. 1, 2010, pages 1-7; IDS reference), and Iwase et al. (Nature, Vol. 465, 2010, pages 346-349; IDS reference).
The teachings of Berkes, Lanzalaco, Whitlock, and Breton are set forth above and applied herein. Berkes in view of Lanzalaco, Whitlock, and Breton are found to render claims 16 and 21 obvious. 
Regarding claim 19, Berkes in view of Lanzalaco, Whitlock, and Breton makes obvious claim 16 as discussed above. 

As discussed above, Lanzalaco teaches the second stage composition.
With respect to lipoteichoic acid (LTA), as discussed above, Lanzalaco teaches compositions comprising lysates of Staphylococcus (page 27, lines 18-27). 
Neither Berkes, Lanzalaco, Whitlock, nor Breton teach LTA.
Lai et al. (hereinafter Lai) teaches LTA is produced by Staphylococcus and is useful in treating inflammation (abstract and page 1377, right column, paragraph 2, lines 9-11). 
It would have been obvious to persons having ordinary skill in the art at the time of filing to have modified the composition of Lanzalaco to arrive at the present composition comprising LTA as Lanzalaco teaches that the composition can comprise cell-free extracts or lysates of Staphylococcus and LTA is a known extract of Staphylococcus. A person of ordinary skill in the art would be prompted to make this obvious modification as Lanzalaco teaches a healthy skin microbiome consists of a balanced collection of skin commensal microorganisms (page 6, lines 27-29) and Lai teaches that LTA is useful in achieving the difficult to maintain epithelial homeostasis (i.e. a balanced collection of skin commensal microorganisms)(page 1377, right column, paragraph 1; page 1381, left column, paragraph 1). 
With respect to antimicrobial SH-lantibiotic peptides, as discussed above, Lanzalaco teaches compositions comprising lysates of Staphylococcus (page 27, lines 18-27). 
Neither Berkes, Lanzalaco, Whitlock, Breton, nor Lai teach SH-lantibiotic peptides. 
Nakatsuji et al. (hereinafter Nakatsuji) teaches methods and compositions comprising SH-lantibiotics for treating atopic dermatitis (abstract). Nakatsuji specifically teaches a composition comprising SH-lantibiotic which is produced by Staphylococcus hominis, shows antimicrobial activity and 
It would have been obvious to persons having ordinary skill in the art at the time of filing to have modified the composition comprising cell-free extracts or lysates of Staphylococcus taught by Lanzalaco to arrive at the present composition comprising SH-lantibiotic as SH-lantibiotic is a known extract of Staphylococcus. A person having ordinary skill in the art at the time of filing would have been prompted to make this obvious modification as Lanzalaco teaches desirable microorganisms may produce metabolites that inhibit the proliferation of undesirable microorganisms, or even kill them outright (page 7, lines 7-9) and Nakatsuji teaches that the SH-lantibiotics are potent but selective against pathogens and have a high safety profile as they are found normally in the human skin microbiome ([0065]).
With respect to antimicrobial y-modulin, as discussed above, Lanzalaco teaches compositions comprising lysates of Staphylococcus (page 27, lines 18-27). 
Neither Berkes, Lanzalaco, Whitlock, Breton, Lai, nor Nakatsuji teach antimicrobial y-modulin. 
Cogen et al. (hereinafter Cogen) teaches antimicrobial peptides from microorganisms (abstract). Specifically, Cogen teaches y-modulin is an antimicrobial peptide produced by Staphylococcus epidermidis (page 193, left column, paragraph 2, lines 1-6). 
It would have been obvious to persons having ordinary skill in the art at the time of filing to have modified the composition comprising lysates of Staphylococcus taught by Lanzalaco to arrive at the present composition comprising the specific antimicrobial y-modulin as Lanzalaco teaches that the composition can comprise cell-free extracts or lysates of Staphylococcus and y-modulin is a known extract of Staphylococcus. A person of ordinary skill in the art would be prompted to make this obvious modification as Lanzalaco teaches a healthy skin microbiome consists of a balanced collection of skin  
With respect to Esp proteinase, as discussed above, Lanzalaco teaches compositions comprising lysates of Staphylococcus (page 27, lines 18-27). 
Neither Berkes, Lanzalaco, Whitlock, Breton, Lai, Nakatsuji, nor Cogen teach Esp proteinase. 
As discussed above, Iwase teaches serine protease Esp (Esp proteinase) from Staphylococcus epidermidis (abstract)(i.e. a cell-free extract of Staphylococcus epidermidis). 
It would have been obvious to persons having ordinary skill in the art at the time of filing to have modified the composition comprising cell-free extracts or lysates of Staphylococcus taught by Lanzalaco to arrive at the present composition comprising Esp proteinase as Lanzalaco teaches that the composition can comprise cell-free extracts or lysates from the genus Staphylococcus and Esp proteinase is a known extract of Staphylococcus. A person of ordinary skill in the art would be prompted to make this obvious modification as Lanzalaco teaches desirable microorganisms may produce metabolites that inhibit the proliferation of undesirable microorganisms, or even kill them outright (page 7, lines 7-9) and Iwase teaches that Esp proteinase inhibits biofilm formation, destroys pre-existing Staphylococcus aureus biofilms and increases the susceptibility of Staphylococcus aureus to immune system components (abstract).
With respect to a composition comprising a combination of these elements, as discussed above, a cosmetic composition comprising LTA, SH-lantibiotic, antimicrobial y-modulin, or Esp proteinase is obvious over the prior art. Combining each of these elements into a composition (the second stage composition) comprising LTA, SH-lantibiotic, antimicrobial y-modulin, and Esp proteinase would be similarly obvious. This obviousness is based upon the teachings of Lanzalaco which describes extracts from Staphylococcus useful for maintaining commensal microorganisms and killing pathogenic Staphylococcus which, as described above, are useful for these purposes. 
	With respect to the dosing, the instant claims recite 8-12 µg of lipoteichoic acid, 30-40 µg of antimicrobial SH-lantibiotic peptides, 16-20 µg of the antimicrobial y-modulin and 13-21 µg of Esp proteinase per 3 ml application dose. As discussed above, each element of the second stage composition is made obvious by modified Lanzalaco. Therefore, creating a composition comprising any amount of the active substance would be similarly obvious and to do so would merely be a result of routine optimization. There exists a motivation to optimize the dosing of these elements as each element has been independently taught to be useful in preventing biofilms, killing pathogens, or maintaining commensal microorganisms. Therefore, determining dosing parameters which allow these elements to exert the characteristics described in the art would be useful in developing a therapeutic compound using these elements. There exists a reasonable expectation of success as the instant claim only requires that the elements possess a certain characteristic (substances able to calm the inflammation and restore the biological skin barrier), not that they achieve this particular goal to a specific extent. 

Claims 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berkes et al. (WO 2012/118535) in view of Lanzalaco et al. (WO 2013/122931 A2), Whitlock et al. (WO 2018/231994 A1), and Breton et al. (US 2009/0232785 A1), as evidenced by Rowe et al. (Handbook of Pharmaceutical Excipients: Fifth Edition, Pharmaceutical Press: London; 2006, pages 1-918), Remington (The Science and Practice of Pharmacy: 21st Edition, Lippincott Williams & Wilkins: Philadelphia; 2005, pages 1-2393), and Stoffels (Household and Personal Care Today, Vol. 1, 2012, pages 18-21).  

Regarding claim 22, Berkes in view of Lanzalaco, Whitlock, and Breton makes obvious claim 16, as discussed above. The instant claim further limits the composition of each stage of the multistage preparation. 
With respect to the first stage composition, as discussed above Berkes teaches the first stage composition. Berkes teaches the composition can be combined with a pharmaceutically acceptable carrier (page 24, lines 17-19). Berkes teaches the carrier can include water, glycerol (glycerine) or glyceryl stearate (glycerol monostearate)(page 24, lines 25-27) or the carrier can be an excipient (page 24, lines 21-22).
 Olive oil (Rowe, page 498), citric acid (Rowe, pages 185-187), acetic acid (Rowe, pages 6-7), lactic acid (Rowe, pages 381-382), triethanolamine (Rowe, pages 794-795), urea (Remington, page 1091, right column), phenoxyethanol (Rowe, pages 517-518), ethylhexylglycerin (Stoffels, page 19, right column), amaranth (Rowe, pages 192-200), cetyl alcohol (Rowe, pages 155-156), xanthan gum (Rowe, pages 821-823), polyacrylate polymers (e.g. polyacrylate crosspolymer-6)(Rowe, pages 111-115) and lavender oil (Remington, page 1065, left column) are pharmaceutically acceptable excipients.
	With respect to the second stage composition, as discussed above, Lanzalaco teaches the second stage composition. Lanzalaco teaches the composition may include one or more suitable carriers (page 15, lines 25-26). As discussed above, water, citric acid, acids buffered with triethanolamine, urea, ethylhexylglycerin, tocopherol, amaranth, glyceryl stearate, polyacrylate crosspolymer-6, and xanthan gum are known in the art to be pharmaceutically acceptable excipients (i.e. suitable carriers). Lanzalaco teaches suitable carriers include glycerol (glycerine), monohydric alcohols (i.e. phenoxyethanol and cetyl alcohol), and suitable oils (i.e. olive oil and lavender oil)(page 15, lines 30-32; page 16, line 3).
With respect to the third stage composition, as discussed above, Whitlock teaches the third stage composition. Whitlock teaches the composition may comprise one or more pharmaceutically or cosmetically acceptable excipients (page 24, paragraph 3, lines 1-2). Whitlock teaches water, glycerine, lactic acid, citric acid, urea, and any other excipient known by one of skill in the art (page 35, lines 1-6). As discussed above, olive oil, acids buffered in triethanolamine, phenoxyethanol, ethylhexylglycerin, tocopherol, amaranth, glyceryl stearate, cetyl alcohol, polyacrylate crosspolymer-6, xanthan gum, and lavender oil are known in the art to be pharmaceutically acceptable excipients.
	With respect to the fourth stage composition, as discussed above, Breton teaches the fourth stage composition. Breton teaches olive oil can be implemented in the composition ([0093]). Breton teaches that the composition can further comprise conventional additives in the cosmetic, pharmaceutical and/or dermatological field (i.e. pharmaceutically acceptable excipients)([0115]). As discussed above, water, acids buffered with triethanolamine, glycerine, urea, phenoxyethanol, ethylhexylglycerin, tocopherol, amaranth, glyceryl stearate, cetyl alcohol, polyacrylate crosspolymer-6, xanthan gum, and lavender oil are known in the art to be pharmaceutically acceptable excipients (i.e. conventional additives in the pharmaceutical field).
	It would be obvious to persons having ordinary skill in the art at the time of filing to include the recited elements in each stage composition as each element is known to be a pharmaceutically or cosmetically acceptable excipients, additives, or carrier. Therefore, one would be motivated to include each of these elements in each stage composition of the cosmetic multistage preparation as Berkes, Lanzalaco, Whitlock, and Breton each teach that their compositions may comprise excipients, additives, or carriers.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                           

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651